Order entered February 12, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-01084-CV

         ALFREDO SANCHEZ AND FERMIN LOPEZ, Appellants

                                        V.

                           LUIS TORRES, Appellee

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-03653

                                     ORDER

      The reporter’s record in this case has not been filed. By letter dated January

21, 2021, we informed appellants the court reporter notified us that the reporter’s

record had not been filed because appellants had not (1) requested the record; or

(2) paid for or made arrangements to pay for the record. We directed appellants to

provide the Court with written verification showing the reporter’s record had been

requested and that appellants had paid for or made arrangements to pay for the

record or had been found entitled to proceed without payment of costs. We
cautioned appellants that failure to provide the required documentation within ten

days might result in the appeal being ordered submitted without the reporter’s

record.   To date, appellants have not provided the Court with documentation

showing they have requested the reporter’s record, nor otherwise corresponded

with the Court regarding the status of the reporter’s record. Accordingly, we

ORDER this appeal submitted without a reporter’s record.

      Appellants’ brief is due THIRTY DAYS from the date of this order.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE